DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 02/19/2021.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 recite(s) “computing a measured eye diagram using the signals received from the DUT”, which describes mathematical concept/calculations, “comparing an eye height and eye width of the eye diagram to predetermined values of a threshold eye height and a threshold eye width”, which describes a mental process group of abstract ideas, because the recited limitation is simple enough that can be practically performed in the human mind  and “responsive to a determination of the eye height and the eye width exceeding the predetermined values of the threshold eye height and the threshold eye width, flagging the DUT as passing” which describes a mental process group of abstract ideas, because the recited limitation is simple enough that can be practically performed in the human mind. 
This judicial exception is not integrated into a practical application because even when viewed in combination, as a whole, the additional elements do not include improvements to the functioning of a computer or to any other technology or technical field; do not apply the judicial exception with, or by use of, a particular machine; and do not effects a transformation or reduction of a particular article to a different state or thing, applies or uses the judicial exception in some other meaningful way beyond generally linking  the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements of “receiving signals from a device under test (DUT)”, which is mere data gathering recited at a high level of generality without more and well understood routine and conventional activity that is necessary for use of the recited judicial exception and generally linking the use of the judicial exception to a particular technological environment or field of use.  
Regarding dependent claim 2-8 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 2 recites “responsive to a determination that the eye height and eye width are equal or below the predetermined values of the threshold eye height and the threshold eye width, flagging the DUT as failing”, which describes a mental process group of abstract ideas, because the recited limitation is simple enough that can be practically performed in the human mind and do not includes additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claims 3, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “displaying the measured eye diagram through a graphical user interface (GUI)”, which is insignificant extra-solution activities and well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use; and “receiving a user input pass/fail indication for the eye diagram” which is mere data gathering recited at a high level of generality and well understood routine and conventional activities necessary for use of the recited judicial exception and generally linking the use of the judicial exception to a particular technological environment or field of use and do not add to significantly more than the abstract idea itself.
Regarding claim 4, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “wherein the predetermined values of the threshold eye height and the threshold eye width correspond to a specification required eye diagram”, which is well understood routine and conventional activities necessary for use of the recited judicial exception and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding claim 5, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “displaying the specification required eye diagram also on the GUI for use visual comparison of the measured eye diagram with the specification required eye diagram”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding claim 6, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “wherein the predetermined values of the threshold eye height and threshold eye width are programmable”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding claim 7, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “wherein the eye diagram is associated with a single channel on the DUT”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding claim 8, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “wherein the computing, the comparing and the flagging are performed in real-time”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claim 9 recite(s) “compute a measured eye diagram using the signals received from the DUT”, which describes mathematical concept/calculations, “compare an eye height and eye width of the eye diagram to predetermined values of a threshold eye height and a threshold eye width”, which describes a mental process group of abstract ideas, because the recited limitation is simple enough that can be practically performed in the human mind  and “responsive to a determination of the eye height and the eye width exceeding the predetermined values of the threshold eye height and the threshold eye width, flagging the DUT as passing” which describes a mental process group of abstract ideas, because the recited limitation is simple enough that can be practically performed in the human mind. 
This judicial exception is not integrated into a practical application because even when viewed in combination, as a whole, the additional elements do not include improvements to the functioning of a computer or to any other technology or technical field; do not apply the judicial exception with, or by use of, a particular machine; and do not effects a transformation or reduction of a particular article to a different state or thing, applies or uses the judicial exception in some other meaningful way beyond generally linking  the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements of “receiving signals from a device under test (DUT)”, and a programmable logic device coupled to a device under test configured to execute the method steps which is mere data gathering recited at a high level of generality without more and well understood routine and conventional activity that is necessary for use of the recited judicial exception and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding dependent claims 10-15 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent claim 10, recites “wherein responsive to a determination that the eye height and eye width are equal or below the predetermined values of the threshold eye height and the threshold eye width, flag the DUT as failing”, which describes a mental process group of abstract ideas, because the recited limitation is simple enough that can be practically performed in the human mind and do not includes additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 11, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “wherein the programmable logic device is a Field Programmable Gate Array (FPGA)”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding claim 12, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “a display communicatively coupled to the programmable logic device; and wherein the programmable logic device is further configured to display the measured eye diagram through a GUI on the display”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 13 recites “wherein the predetermined values of the threshold eye height and the threshold eye width correspond to a specification required eye diagram”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use and do not includes additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 14, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “wherein the predetermined values of the threshold eye height and threshold eye width are programmable”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use and do not includes additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 15, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “wherein the eye diagram is associated with a single channel on the DUT”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use and do not includes additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 16 recite(s) “wherein the measured eye diagram is operable to be analyzed by the user to determine a margin of error corresponding to a respective DUT associated with the respective device lane”, which describes mathematical concept/calculations, and which describes a mental process group of abstract ideas, because the recited limitation is simple enough that can be practically performed in the human mind. 
This judicial exception is not integrated into a practical application because even when viewed in combination, as a whole, the additional elements do not include improvements to the functioning of a computer or to any other technology or technical field; do not apply the judicial exception with, or by use of, a particular machine; and do not effects a transformation or reduction of a particular article to a different state or thing, applies or uses the judicial exception in some other meaningful way beyond generally linking  the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements of “configuring a production test flow to capture a measured eye diagram for each device lane associated with a DUT, wherein the production test flow comprises receiving signals from a plurality of devices under test (DUTs) to a tester system, wherein each DUT communicates with the tester system using a respective device lane; and displaying a measured eye diagram associated with a respective device lane to a user of the tester system”, which is mere data gathering recited at a high level of generality without more and well understood routine and conventional activity that is necessary for use of the recited judicial exception and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 17 recites “wherein the measured eye diagram comprises a height and a width, wherein the height and the width are operable to be analyzed by a user to determine compliance with a user-specified limit for a respective height and width”, which describes a mental process group of abstract ideas, because the recited limitation is simple enough that can be practically performed in the human mind and do not includes additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claim 18, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “wherein the measured eye diagram is captured using a diagnostic tool programmed on a Field Programmable Gate Array (FPGA)”, which is mere data gathering recited at a high level of generality and which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding claim 19, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “wherein the measured eye diagram is used to filter out a respective DUT as failing during a real-time production test”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding claim 20, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites “wherein the measured eye diagram comprises a height and width, wherein the height and the width are operable to be automatically analyzed by an FPGA to determine compliance with a specification required limit of ra respective height and width”, which is well understood routine and conventional activities and generally linking the use of the judicial exception to a particular technological environment or field of use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Froelich et al. US2020/0250368 A1 (hereinafter Froelich).
Regarding claim 16, Froelich teaches a method for testing a device under test (DUT) (see fig. 1, 4-7), the method comprising: 
configuring a production test flow to capture a measured eye diagram for each device lane associated with a DUT (see abstract), wherein the production test flow comprises receiving signals from a plurality of devices under test (DUTs) to a tester system, wherein each DUT communicates with the tester system using a respective device lane (see para. 0019, 0026, 0042, 0065, 0069); and 
displaying a measured eye diagram associated with a respective device lane to a user of the tester system (see fig. 1; see para. 0026, where PC terminal or other display device is disclosed; see para. 0042, 0048, 0067, wherein user selectable options for the DUT for operating the margin tester are disclosed)), 
wherein the measured eye diagram is operable to be analyzed by the user to determine a margin of error corresponding to a respective DUT associated with the respective device lane (see para. 0014, 0019, 0026, 0037, 0042, 0048, 0054, 0060-0063, 0065, 0069, 0074, claim 17-18, wherein users view sets of margin data, averages, run-to-run variations and trends over time and compare margins across multiple runs on the same DUT with different configuration options and wherein the user know expected margin values and can flag even the smallest discrepancies from expectations).

Regarding claim 17, Froelich further teaches that the measured eye diagram comprises a height and a width (see Fig. 1; see para. 0026, 0030-0031, 0033, 0037-0038), wherein the height and the width are operable to be analyzed by a user to determine compliance with a user-specified limit for a respective height and width (see Fig. 1; see para. 0026, 0033, 0037, 0054, 0060-0061 0065, claim 17-18, wherein user selectable options for the DUT for operating the margin tester are disclosed; see para. 0037, 0039, 0054, 0065, and  wherein an issue/fail may be detected based on the results of the margin test).

Regarding claim 18, Froelich further teaches that the measured eye diagram is captured using a diagnostic tool programmed on a Field Programmable Gate Array (FPGA) (see para. 0031, 0042, 0046-0047, 0051, 0073).

Regarding claim 19, Froelich further teaches that the measured eye diagram is used to filter out a respective DUT as failing during a real-time production test (see abstract, para. 0021, 0026, 0042, 0048, 0065, 0072).

Regarding claim 20, Froelich further teaches that the measured eye diagram comprises a height and a width (see Fig. 1; para. 0026, 0033, claims 17-18), wherein the height and the width are operable to be automatically analyzed by an FPGA (see para. 0010, 0031, 0042, 0046-0047, 0050-0053) to determine compliance with a specification required limit for a respective height and width (see claims 17-18; para. 0026, 0033, 0037-0038, 0054, 0059-0061, wherein and assessment of eye height and width is made and a detection of timing eye height and width margin measurements below predetermined threshold is made).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froelich et al. US2020/0250368 A1 (hereinafter Froelich) in view of Zhao et al. US 2020/0025824A1 (hereinafter Zhao).

Regarding claim 1, Froelich teaches a method of testing a device (abstract), the method comprising: 
receiving signals from a device under test (DUT) (see abstract, wherein a tester assesses the electrical receiver margin; see Fig. 1, 10-14; para. 0001, 0018-0019, 0020-0021, 0026, 0033, 0037-0038, 0059-0061); 
computing a measured eye diagram using the signals received from the DUT (see para. 0026, 0030-0031, 0033, 0037-0038); 
comparing an eye height and an eye width of the eye diagram to predetermined values of a threshold eye height and a threshold eye width (see para. 0026, 0030-0031, 0033, 0037-0038); and 
determining whether the eye width margin are below a predetermined threshold in order to determine or detect a potential DUT assembly or production issue/fail (see para. 0026, 0037, 0054, 0060-0061 0065, claim 17-18) and further teaches user selectable options for the DUT for operating the margin tester (see para. 0042, 0048, 0067).
However, Froelich do not expressly or explicitly teaches responsive to a determination of the eye height and the eye width exceeding the predetermined values of the threshold eye height and the threshold eye width, flagging the DUT as passing.
Zhao teaches a method for testing a device under test wherein an eye diagram is being created (see abstract, see para. 0012, 0014, 0040) and further teaches comparing eye width and height so that testing results meet the eye width and height requirements that are considered a pass with low risk (see para. 0040).
Given the teachings of Froelich of flag/detecting issues when the eye width margin is below a predetermined margin and the ability of the system of user selectable options for operating the margin tester and of Zhao of determining a pass condition/flag when testing results meet the eye width and height requirements it would have been obvious to one of ordinary skilled in the art a the time the invention was effectively filed to configured the system of Froelich to flag the DUT as passing responsive to a determination of the eye height and the eye width exceeding the predetermined values of the threshold eye height and the threshold eye width for the benefit of providing accurate characterization of the DUT and ensuring the system is working correctly according to the desired parameters.

Regarding claim 2, the combination of Froelich and Zhao teaches all the materials as applied above.  Froelich further teaches responsive to a determination that the eye height and the eye width are equal to or below the predetermined values of the threshold eye width, flagging the DUT as failing (determining whether the eye width margin are below a predetermined threshold in order to determine or detect a potential DUT assembly or production issue/fail, see para. 0026, 0037, 0054, 0060-0061, 0065, claims 17-18).
Zhao teaches a method for testing a device under test wherein an eye diagram is being created (see abstract, see para. 0012, 0014, 0040) and further teaches comparing eye width and height so that testing results meet the eye width and height requirements that are considered a pass with low risk (see para. 0040), by determining a pass condition it is inherently looking for a pass/fail condition.
Given the teachings of Froelich of flag/detecting issues when the eye width margin is below a predetermined margin and of Zhao of determining a pass/fail condition/flag when testing results meet the eye width and height requirements it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configured the system of Froelich to flag the DUT as failing responsive to a determination of the eye height and the eye width equal to or below the predetermined values of the threshold eye height and the threshold eye width for the benefit of providing accurate characterization of the DUT and ensuring the system is working correctly according to the desired parameters.

Regarding claim 3, the combination of Froelich and Zhao teaches all the materials as applied above. Froelich further teaches displaying the measured eye diagram through a graphical user interface (GUI) for a user (see para. 0026, where PC terminal or other display device is disclosed; see para. 0042, 0048, 0067, wherein user selectable options for the DUT for operating the margin tester are disclosed) and further teaches receiving a user input pass/fail indication for the eye diagram (see para. 0042, 0048, 0067, wherein the user input resides on the user selectable options for the DUT for operating the margin tester; see para. 0037, 0039, 0054, 0065, wherein an issue/fail may be detected based on the results of the margin test).

Regarding claim 4, the combination of Froelich and Zhao teaches all the materials as applied above. Froelich further teaches that the predetermined values of the threshold eye height and the threshold eye width correspond to a specification required eye diagram (see para. 0033, 0037, 0054, 0060, 0061, 0065, see claims 17-18; Fig. 1).  
Zhao teaches that each vendor publishes a margin guideline data eye width and eye height and that the testing results that meet the eye width and height requirements are considered pass with low risk (see para. 0040).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configured the system of Froelich so that the predetermined values of the threshold eye height and the threshold eye width correspond to a specification required eye diagram for the benefit of providing accurate characterization of the DUT and ensuring the system is working correctly according to the desired parameters.

Regarding claim 5, he combination of Froelich and Zhao teaches all the materials as applied above. Froelich further teaches displaying the specification required eye diagram also on the GUI for user visual comparison of the measured eye diagram with the specification required eye diagram (see Fig. 1, 4-5; see para. 0026, where PC terminal or other display device is disclosed; see para. 0042, 0048, 0067, wherein user selectable options for the DUT for operating the margin tester are disclosed; see para. 0042, 0048, 0067, see para. 0037, 0039, 0054, 0065, wherein an issue/fail may be detected based on the results of the margin test).

Regarding claim 6, Froelich further teaches that the predetermined values of the threshold eye height and the threshold eye width are programmable (see para. 0033, 0037, 0054, 0060, 0061, 0065; see para. 0026, where PC terminal or other display device is disclosed; see para. 0042, 0048, 0067, wherein user selectable options for the DUT for operating the margin tester are disclosed, therefore they are programmable).
Zhao further teaches that each vendor publishes a margin guideline data eye width and eye height and that the testing results that meet the eye width and height requirements are considered pass with low risk (see para. 0024, 0040, 0058).

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configured the system of Froelich so predetermined values of the threshold eye height and the threshold eye width are programmable for the benefit of providing accurate characterization of the DUT and ensuring the system is working correctly according to the desired parameters.

Regarding claim 7, Froelich further teaches that the eye diagram is associated with a single channel on the DUT (see para. 0025, Fig. 1).

Regarding claim 8, Froelich further teaches that the computing, the comparing and the flagging are performed in real-time (see para. 0021, 0026, 0042, 0048, 0065, 0072).

Regarding claim 9, Froelich teaches an apparatus for testing a device under test (DUT) (see Fig. 1), the apparatus comprising: 
a programmable logic device coupled a device under test (see element 102), wherein the programmable logic device is configured to: 
receive signals from a device under test (DUT) (see abstract, wherein a tester assesses the electrical receiver margin; see Fig. 1, 10-14; para. 0001, 0018-0019, 0020-0021, 0026, 0033, 0037-0038, 0059-0061); 
compute a measured eye diagram using the signals received from the DUT (see para. 0026, 0030-0031, 0033, 0037-0038); 
compare an eye height and an eye width of the eye diagram to predetermined values of a threshold eye height and a threshold eye width (see para. 0026, 0030-0031, 0033, 0037-0038, claims 17-18); and 
determining whether the eye height and eye width margin are below a predetermined threshold in order to determine or detect a potential DUT assembly or production issue/fail (see para. 0026, 0037, 0054, 0060-0061 0065, claim 17-18) and further teaches user selectable options for the DUT for operating the margin tester (see para. 0042, 0048, 0067).
However, Froelich do not expressly or explicitly teaches responsive to a determination of the eye height and the eye width exceeding the predetermined values of the threshold eye height and the threshold eye width, flagging the DUT as passing.
Zhao teaches a method for testing a device under test wherein an eye diagram is being created (see abstract, see para. 0012, 0014, 0040) and further teaches comparing eye width and height so that testing results meet the eye width and height requirements that are considered a pass with low risk (see para. 0040).
Given the teachings of Froelich of flag/detecting issues when the eye width margin is below a predetermined margin and the ability of the system of user selectable options for operating the margin tester and of Zhao of determining a pass condition/flag when testing results meet the eye width and height requirements it would have been obvious to one of ordinary skilled in the art a the time the invention was effectively filed to configured the system of Froelich to flag the DUT as passing responsive to a determination of the eye height and the eye width exceeding the predetermined values of the threshold eye height and the threshold eye width for the benefit of providing accurate characterization of the DUT and ensuring the system is working correctly according to the desired parameters.

Regarding claim 10, the combination of Froelich and Zhao teaches all the materials as applied above.  Froelich further teaches responsive to a determination that the eye height and eye width are equal to or below the predetermined values of the threshold eye width, flagging the DUT as failing (determining whether the eye height and eye width margin are below a predetermined threshold in order to determine or detect a potential DUT assembly or production issue/fail, see para. 0026, 0037, 0054, 0060-0061, 0065, claim 17-18).

Regarding claim 11, Froelich further teaches that the programmable logic device is a Field Programmable Gate Array (FPGA) (see para. 0031, 0042, 0046-0047, 0051, 0073).

Regarding claim 12, Froelich further teaches a display (see para. 0026) communicatively coupled to the programmable logic (see para. 0051), wherein the programmable logic device is further configured to display the measured eye diagram through a graphical user interface (GUI) on the display (see para. 0026, where PC terminal or other display device is disclosed; see para. 0042, 0048, 0067, wherein user selectable options for the DUT for operating the margin tester are disclosed) .

Regarding claim 13, Froelich further teaches that the predetermined values of the threshold eye height and eye width correspond to a specification required eye diagram (see para. 0033, 0037, 0054, 0060, 0061, 0065; see claims 17-18).  

Regarding claim 14, Froelich further teaches that the predetermined values of the threshold eye height and the threshold eye width are programmable (see para. 0010, 0033, 0037, 0047, 0050, 0054, 0060, 0061, 0065, 0078; see para. 0026, where PC terminal or other display device is disclosed; see para. 0042, 0048, 0067, wherein user selectable options for the DUT for operating the margin tester are disclosed, therefore they are programmable).
Zhao further teaches that each vendor publishes a margin guideline data eye width and eye height and that the testing results that meet the eye width and height requirements are considered pass with low risk (see para. 0024, 0040, 0058).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configured the system of Froelich so predetermined values of the threshold eye height and the threshold eye width are programmable for the benefit of providing accurate characterization of the DUT and ensuring the system is working correctly according to the desired parameters.
Regarding claim 15, Froelich further teaches that the eye diagram is associated with a single channel on the DUT (see para. 0019, 0069).

Conclusion
The prior art made of record cited in form PTOL 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864